NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of D.T., a child.  )
___________________________________)
                                   )
C.T.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D18-4320
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES,                          )
                                   )
               Appellee.           )
___________________________________)

Opinion filed May 15, 2019.

Appeal from the Circuit Court for Pinellas
County; James Pierce, Acting Circuit
Judge.

Andrew M. Wieczorkowski of Andrew M.
Wieczorkowski, P.A., Clearwater, for
Appellant.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.




PER CURIAM.

             Affirmed.
NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.




                                  -2-